DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 15, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamori (U.S. Pub. No. 2020/0240809).
As to claim 1, Nagamori teaches a device (100) comprising: 
a body (102, Fig. 1(A)) having a principal surface (Fig. 1(B), there is a principal surface shown in the image) and a second surface (Fig. 1(B), the second surface is the surface on the other side of the device (As can be seen in figures 1(B) and 2(B), the second surface is on the other side of the device, when folded and also it could be 
a touch panel (surface panel 103, [0023], lines 4-8) configured on the principle surface of the body (touch panel 103 is arranged on the surface of the body 102, Fig. 2(A) shows the structure), the touch panel comprising a layer of piezoelectric material (10, Fig. 4(A) and 2(B)) disposed between a plurality of first electrodes (11/12) and at least one second electrode (13. Fig. 4(A)), wherein the layer of piezoelectric material comprises a net which is folded to conform to at least a shape of a part of the body (Fig. 2(B), the piezoelectric material layer 10 is bent to conform to the shape of the body of the device 100); 
at least one piezoelectric input region (region 3 and region 4 are piezoelectric input regions, [0026], lines 5 and 6), each at least one piezoelectric input region comprising an extension of the layer of piezoelectric material (the piezoelectric material is extending from the region 3 to region 4) and configured on the second surface of the body (As can be seen in Fig. 2(B), the piezoelectric material is arranged on the second surface of body 102, which is on the other side of the display compared to the principal surface); 
wherein the device is configured to receive user input using the touch panel (user performs a touch operation on the surface panel) and/or the at least one piezoelectric input region ([0028], lines 1-8). 
As to claim 4, Nagamori teaches the at least one piezoelectric input region (region 3, Fig. 2(A)) is configured on the principle surface of the body (piezoelectric input region is arranged on the region 3, which is the body 102’s principle surface). 
As to claim 10, Nagamori teaches the touch panel is substantially rectangular (Fig. 1(A), the display is a rectangular display). 
As to claim 15, Nagamori teaches the device is a portable communications device (Fig. 1(A), the device is a portable communication device having a display). 
As to claim 22, Nagamori teaches a method comprising controlling at least one function of a computer program ([0007], lines 1-5) based on input received from the at least one piezoelectric input region of the device according to claim 1 (the piezoelectric material is extending from the region 3 to region 4, the detection unit 22 detects whether the absolute values of the outputs from the first and second electrodes 11 and 12 exceed predetermined threshold values described below, [0040], lines 1-9).
As to claim 25, Nagamori teaches the second surface (surface of region 4 shown in figure 2(A) and shown in Fig. 2(B) when the display is folded) is a rear surface of the body which opposes the principal surface across the body (As can be seen in Fig. 2(B) the second surface is folded behind the principal display) and the at least one piezoelectric input region is configured on the rear surface (when the device is folded the piezoelectric layer is folded and covers the front and rear surfaces, Fig. 2(B)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori in view of Nathan (U.S. Pub. No. 2017/0262099), and further in view of Olien (U.S. Pub. No. 2019/0191582).
As to claim 8, Nagamori teaches at least one piezoelectric input region (region 3 and region 4 are piezoelectric input regions, [0026], lines 5 and 6) comprises 
Nagamori does not teach a third electrode,
Nathan teaches one or more third electrodes (one electrode 31 arranged on the touch panel) configured to provide force sensitive ([0111], lines 1-4). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrode of Nathan to the display device of Nagamori because pressure and capacitance measurements may be performed using a single set of electrodes. This allows pressure and capacitance measurements to be integrated into a touch panel and control system without substantially increasing the complexity of a touch panel, [0009], lines 1-5.
Nagamori and Nathan do not teach a button,

Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrode of Olien to the display device of Nagamori as modified by Nathan because various conformable displays can be used as sensors, [0060], lines 1-2.
As to claim 9, Nagamori teaches the at least one piezoelectric input region (region 3 and region 4 are piezoelectric input regions, [0026], lines 5 and 6) comprises 
Nagamori does not teach a third electrode,
Nathan teaches plurality of third electrodes (electrodes 31 as can be seen in Fig. 4 are arranged on the touch panel) configured to provide controls ([0111], lines 1-4). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrode of Nathan to the display device of Nagamori because pressure and capacitance measurements may be performed using a single set of electrodes. This allows pressure and capacitance measurements to be integrated into a touch panel and control system without substantially increasing the complexity of a touch panel, [0009], lines 1-5.
Nagamori and Nathan do not teach one or more slider controls,
Olien teaches one or more slider controls ([0060], sensing can take the form of piezoelectric sensing and used in a sliding interface).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamori in view of Mugiraneza (U.S. Pub. No. 2017/0308200).
As to claim 11, Nagamori teaches the display device of claim 1,
Nagamori does not teach a circular touch panel,
Mugiraneza teaches the touch panel is substantially circular (Fig. 11, the touch panel 2 is in a circular shape, [0078], lines 7-9). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the touch panel of Mugiraneza to the display device of Nagamori because to use the display device in a smartphone. [0002], lines 1-3).
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori in view of Olien.
As to claim 12, Nagamori teaches the device (100) and the at least one piezoelectric input region (regions 3 and 4 are piezoelectric regions) are configured to receive input (The surface panel 103 functions as an operation surface on which a user performs a touch operation using a finger, a pen, a stylus or the like),

Olien teaches touch panel in the form of a swiping movement ([0060], sensing can take the form of piezoelectric sensing and used in a button interface),
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrode of Olien to the display device of Nagamori as modified by Nathan because various conformable displays can be used as sensors, [0060], lines 1-2.
As to claim 23, Nagamori teaches the device (100) and at least one piezoelectric input region (regions 3 and 4 are piezoelectric regions) are configured to receive input  (The surface panel 103 functions as an operation surface on which a user performs a touch operation using a finger, a pen, a stylus or the like),
Nagamori does not teach a swiping movement,
Olien teaches touch panel in the form of a swiping movement ([0060], sensing can take the form of piezoelectric sensing and used in a button interface),
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrode of Olien to the display device of Nagamori as modified by Nathan because various conformable displays can be used as sensors, [0060], lines 1-2.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamori in view of Mugiraneza (U.S. Pub. No. 2017/0308200), and further in view of Ohta (U.S. Pub. No. 2006/0019752).
As to claim 13, Nagamori teaches the device (100) and the at least one piezoelectric input region (the piezoelectric regions 3 and 4, [0026], lines 5-6) are configured to receive input (The surface panel 103 functions as an operation surface on which a user performs a touch operation using a finger, a pen, a stylus or the like), 
Nagamori and Mugiraneza do not teach a twisting movement on a circular touch screen,
Ohta teaches touch in the form of a twisting movement ([0089], lines 25-30) about the substantially circular touchscreen ([0023], lines 5-7).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the touch screen of Ohta to the display device of Nagamori because for enabling an operation in which a joystick is emulated using a pointing device, preventing a confusion on the operation by matching player's controllability with that for a joystick and also improving response to the operation, a game apparatus, and an input device, [0019]. 
Claims 14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori in view of Nathan (U.S. Pub. No. 2017/0262099).

As to claim 14, Nagamori teaches a device (100),
Nagamori does not teach the device is a laptop,
Nathan teaches the device is a laptop computer ([0117], lines 5-7). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the device components of Nathan to the display device of Nagamori because pressure and capacitance measurements may be performed using a single set of electrodes. This allows pressure and capacitance measurements to be integrated into a touch panel and control system without substantially increasing the complexity of a touch panel, [0009], lines 1-5.
As to claim 17, Nagamori teaches the device (100),
Nagamori does not teach the device is a mobile device,
Nathan teaches the device is a mobile phone ([0117], lines 5-9). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the device components of Nathan to the display device of Nagamori because pressure and capacitance measurements may be performed using a single set of electrodes. This allows pressure and capacitance measurements to be integrated into a touch panel and control system without substantially increasing the complexity of a touch panel, [0009], lines 1-5.

As to claim 18, Nagamori teaches comprising:
a device (100), wherein the device comprises: 
a body (102, Fig. 1(A)) having a principal surface (Fig. 1(B) there is a principal surface shown in the image) and a second surface (Fig. 1(B), the second surface is the surface on the other side of the device (As can be seen in figures 1(B) and 2(B), the second surface is on the other side of the device, when folded and also it could be interpreted that the principal surface is area 3 shown in Fig. 2(A) and the second surface is area 4 shown in the same figure when unfolded, wherein the second surface is on the other side of the device away from the principle surface); 
a touch panel (surface panel 103, [0023], lines 4-8) configured on the principle surface of the body (touch panel 103 is arranged on the surface of the body 102, Fig. 2(A) shows the structure), the touch panel comprising a layer of piezoelectric material (10, Fig. 4(A) and 2(B)) disposed between a plurality of first electrodes (11/12) and at least one second electrode (13. Fig. 4(A)), wherein the layer of piezoelectric material comprises a net which is folded to conform to at least a shape of a part of the body (Fig. 2(B), the piezoelectric material layer 10 is bent to conform to the shape of the body of the device 100); 
at least one piezoelectric input region (region 3 and region 4 are piezoelectric input regions, [0026], lines 5 and 6), each at least one piezoelectric input region comprising an extension of the layer of piezoelectric material the piezoelectric material is extending from the region 3 to region 4) and configured on the second surface of the 
Nagamori does not teach a vehicle,
Nathan teaches a vehicle having a device (35, [0117], lines 5-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrode of Nathan to the display device of Nagamori because pressure and capacitance measurements may be performed using a single set of electrodes. This allows pressure and capacitance measurements to be integrated into a touch panel and control system without substantially increasing the complexity of a touch panel, [0009], lines 1-5.
As to claim 19, Nagamori teaches the touch panel (surface panel 103, [0023], lines 4-8) and the at least one piezoelectric input region (region 3 and region 4 are piezoelectric input regions, [0026], lines 5 and 6) are operative to receive input (The surface panel 103 functions as an operation surface on which a user performs a touch operation using a finger, a pen, a stylus or the like) 
Nagamori does not teach the device outputs using a combination of piezoelectric signals and capacitive sensing. 
sensor representing the piezoelectric material layer 12 is outputted as a pressure signal processing, [0157], lines 6-13).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the device and device components of Nathan to the display device of Nagamori because pressure and capacitance measurements may be performed using a single set of electrodes. This allows pressure and capacitance measurements to be integrated into a touch panel and control system without substantially increasing the complexity of a touch panel, [0009], lines 1-5.
As to claim 21, Nagamori teaches the touch panel (surface panel 103, [0023], lines 4-8) and the at least one piezoelectric input region (region 3 and region 4 are piezoelectric input regions, [0026], lines 5 and 6) are operative to receive input (The surface panel 103 functions as an operation surface on which a user performs a touch operation using a finger, a pen, a stylus or the like) 
Nagamori does not teach the device outputs using a combination of piezoelectric signals and capacitive sensing. 
Nathan teaches the device (35) outputs using a combination of piezoelectric signals and capacitive sensing ([0052], the device has capacitance and pressure measurement signals, as can be seen in figure 2, the capacitive touch signal and sensor representing the piezoelectric material layer 12 is outputted as a pressure signal processing, [0157], lines 6-13).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the device and device components of Nathan to the display device of Nagamori because pressure and capacitance measurements may be performed using a single set of electrodes. This allows pressure and capacitance measurements to be integrated into a touch panel and control system without substantially increasing the complexity of a touch panel, [0009], lines 1-5.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori in view of Stewart (U.S. Pub. No. 2015/016077).
As to claim 16, Nagamori teaches a device (100),
Nagamori does not teach a smart phone,
Stewart teaches the device is a smart watch ([0016], lines 1-5). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the device and device components of Stewart to the device of Nagamori because the sensors detect the level of pressure applied to the respective sides of the device and are thereby useful for determining if/how the phone is contacted by any supporting surface that exhibits a specific contact mechanic signature, [0016], lines 9-15.
As to claim 20, Nagamori teaches the device (100),
Nagamori does not teach a pheripheral for a computing device,
Stewart teaches the device (200) is a peripheral for a computing device (Fig. 7 teaches the device is a computer system and Fig. 1 teaches using the sensors on the peripheral of the device).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the device and device components of Stewart to the device of Nagamori because the sensors detect the level of pressure applied to the respective sides of the device and are thereby useful for determining if/how the phone is contacted by any supporting surface that exhibits a specific contact mechanic signature, [0016], lines 9-15.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamori in view of Choi (U.S. Pub. No. 2019/0027807).
As to claim 24, Nagamori teaches the second surface (region 4) is a surface of the body (region 4 having a piezoelectric layer is on the back surface of the display) which adjoins the principle surface and the at least one piezoelectric input region is configured on the surface (as can be seen in figures 2(A) and 2(B) the piezoelectric input region is on the back surface). 
Nagamori does not teach the second surface is a side surface 

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the side display of Choi to the device of Nagamori because the user may have multiple interfaces to interact with the device (KSR).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin (U.S. Pub. No. 2013/0027153) teaches a piezoelectric layer panel.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691